Criminal prosecution tried upon indictment charging the defendant with the murder of Clarence Black.
Verdict: Guilty.
Judgment: Death by asphyxiation.
The record on appeal discloses that the verdict as recorded is simply "Guilty." However, in settling the case on appeal, the judge below finds as facts that when the jury announced its verdict of guilty the court said to the jury, "Guilty of what?" That the jurors answered for their verdict: "Guilty of murder in the first degree," and that the clerk in writing the minutes inadvertently left out the said question and answer. Nevertheless it does not appear that the said findings of fact were made in open court, that the defendant was present in person, or that the records have been corrected to speak the truth.
Motion of the State to remand the cause for correction of the record will be allowed in accordance with S. v. Brown, 203 N.C. 513,166 S.E. 396.
Remanded.